         Case 6:20-cr-00097-ADA Document 55 Filed 04/09/21 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION
                                   WACO

UNITED STATES OF AMERICA                      §
                                              §
vs.                                           §     Criminal No.: WA:20-CR-00097(1)-ADA
                                              §
(1) CECILY ANN AGUILAR                        §
  Defendant

                  ORDER RESETTING
                         RESETTING                MOTIONS        HEARING


            IT IS HEREBY ORDERED that the above entitled and numbered case is reset for
MOTIONS
U.S.         HEARING
     Magistrate           in
                Court, Courtroom  No. 3, Second Floor, 800 FranklinAvenue, Waco, Texas.
                      on 05/25/2021 at 1:30 p.m.

            IT IS FURTHER ORDERED that the Clerk of Court shall send a copy of this order
to counsel for defendant, the United States Attorney, United States Pretrial Services, United
States Marshal's Service and United States Probation Office WHO ARE ALL REQUIRED TO
BE PRESENT IN THE COURTROOM AT LEAST 15 MINUTES PRIOR TO THE
COMMENCEMENT OF THE COURT PROCEEDING SO THAT THE PROCEEDING
MAY BEGIN PROMPTLY AT THE TIME SET. Counsel for the defendant shall notify the
defendant of this setting and, if the defendant is on bond, advise the defendant to be present at
this proceeding.

            IT IS FINALLY ORDERED that in the event the services of a court interpreter are
required, counsel for the defendant shall notify the U.S. District Clerk's Office within five (5)
days of the date of the hearing.

           IT IS SO ORDERED this 9th day of April, 2021.




                                                  Jeffrey C. Manske
                                                  UNITED STATES MAGISTRATE JUDGE
